Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 1 of 15




        EXHIBIT A
         Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 2 of 15




Just Cause - Revised Bill Drafts
From:             "Levers, Annie" <alevers@council.nyc.gov>
To:               Brad Lander                           ; Katchen Locke <klocke@seiu32bj.org>,
                  David Cohen <dcohen@seiu32bj.org>; Mia McDonald <mmcdonald©seiu32bj.org>,
                  Autumn Weintraub <aweintraub©seiu32bj.org>
Cc:               "Goodman. Rachel" <rgoodman©council.nyc.gov>: "Yearwood. Stacey"
                  <syeatwood@council.nyc.gov>
Date:             Fri, 28 Dec 2018 18.06.12 -0500
Attachments:      LS 8321_LS 5994 CM Packet 2.pdf (214.57 kB); LS 5226_CM Packet 2 (002).pdf
                  (229.61 kB)

Hello!

Happy almost New Year. Attached here are two revised bill drafts for Just Cause. I'm sharing on
behalf of CM Adams office to keep this moving as best I can (Stacey, copied here, has been out of the
office — but of course, please keep this confidential for now until she's able to review). I haven't done a
side-by-side comparison to Katchen's redlined version, but I think Malcom hit all of the critical
revisions that we discussed with him on our phone call a few weeks back.

I'll be in the office on Monday if there's anything critical missing you'd like to discuss. Otherwise, let
me know how this looks to you — and Brad, let me know how I can help from here!

Thanks and happy Friday,
Annie




From: Butehorn, Malcom <MButehorn@council.nyc.gov>
Sent: Friday, December 28, 2018 5:49 PM
To: Yearwood, Stacey <SYearwood@council.nyc.gov>; Levers, Annie <ALevers@council.nyc.gov>
Subject: LS 8321 and LS 5994

Good evening, all:

Attached is the CM packet for fast food employee layoffs bill.




Malcom NI. Butehorn, Esq.
Counsel
Committee on Civil Service and Labor
New York City Council
250 Broadway, 141h Floor
New York, NY 10007
mbutehorn@council.nyc.gov
212-482-5495
         Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 3 of 15




Re: Introducing "just-cause firing" bill on Wednesday (that
would make NYC's fast-food workers no longer "at will"
employees)
From:    Brad Lander
To:      Steven Greenhouse
Cc:      David Cohen <doohen@seiu32bj.org>: "Gariballa, Nasra" <ngariballa@council.nyc.gov>, Mia
         McDonald <mmcdonald@seiu32bj org>: "Morton, Genevieve" <gmorton©council.nyc gov>
Date:    Tue, 12 Feb 2019 15:46:24 -0500

That's great! Thanks so much.

I could talk today between 5 - 6:30.

David Cohen from SEIU 32BJ or Mia McDonald can connect you to some of the fast-food workers
with compelling stories to tell, and to Hector.

The report is here:
https://booulardemocracy.ord/fired-on-a-whim

And I will forward you the bills momentarily

Wonderful of course to have you tomorrow if you can make it. we'll have a few workers there too.

Thanks again,

Brad

On Tue, Feb 12, 2019 at 12.01 PM Steven Greenhouse                                         wrote:
 Brad,

  The Guardian gave me a green light to wnte about your just cause legislation. So I'm going to do it
  -- although I'm not sure whether I'll go to the news conference

  Are you free to talk today? What would be a good time? And whom else should I interview?
  Presumably Hector Figueroa. And anyone in particular at NELP or CPD (and how would I get
  their report)?

  Thanks,

  Steve
  914-316-1255

  On Mon, Feh 11, 2019 at 5:27 PM Brad Lander                                wrote.
   Steven,

    Hope you are doing well in these ever-bizarre times. Thanks for your work as always (and
    especially amidst the teacher strikes & so much other grassroots activism).

    I'm doing something fun on Wednesday that I thought might interest you: Together with Fast
    Food Justice, SEIU 32-BJ, and Council Member Adrienne Adams, I am introducing two bills
    that would make it NYC law that fast-food workers could only be fired for a good reason ("just
        Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 4 of 15



    cause," with a process in place to make sure). In other words, they would no longer be "at will"
    employees, subject to firing for 110 reason at all (and, therefore, at the mercy of their bosses in
    so many circumstances).

    The bills were inspired by the experiences of fast-food workers who are part of Fast Food
    Justice (several of whom will tell their stories of unfair firings at our press conference on
    Wednesday), as well as by this NYT Op-Ed, which got me thinking about whether New York
    City could pass such a law (which would make us the first place to do something like this, with
    Montana as something of an exception). As you know, when fast-food workers started the Fight
    for $15, their demand was "$15 and a union." The minimum wage increase got them to $15.
    The city's "Fast Food Empowerment Act" (which I co-sponsored with Julissa Ferreras in 2017)
    got them part of what a union provides: the opportunity to (voluntarily) deduct dues from their
    paychecks. This bill would help provide another critical protection that has otherwise been
    available only to union members: protection from unfair firing, and a system of protections
    around it.

    Hopefully. it will not only help to protect NYC's fast-food workers, but spark a broader
    conversation about job protections in the U.S

    We've given the story to the Times as an exclusive (Pat McGeehan is doing it), which I think
    will run tonight or in the morning.

    But as such a veteran labor reporter with good reach across different spaces of journalism, I
    thought you might consider covering it somewhere

    We're doing a press conference on Wednesday at 1 p.m on the City Hall Steps, with some
    workers who have been unfairly fired, a new report from NELP/CPD, etc. Obviously you could
    report it without attending the press conference, but would be a good opportunity to talk to a lot
    of the relevant players at all once

    Thanks for considering it, and of course feel free to call with any questions.

    Brad


    Brad Lander



Sent from Gmail Mobile
        Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 5 of 15




Re: Just Cause - Revised Bill Drafts
From:    David Cohen <dcohen@seiu32bj.org>
To:      Brad Lander .1
Cc:      "Levers, Annie" <alevers@council.nyc.gov>, Autumn Weintraub <aweintraub@seiu32bj.org>:
         "Gariballa, Nasra" <ngariballa@council.nycgov>, "Goodman, Rachel"
         <rgoodman@councitnyc.gov>; Katchen Locke <klodke@seir.132biorg>: Mia McDonald
         <mmcdonald@seiu32bj.org> "Yearwood,Stacey" <syearwood©council.nyc.gov>
Date:    Fri, 28 Dec 2018 18.34.33 -0500

Thanks! Excited to read these during the weekend!
I spoke with CM Adams last week and we are setting up a time to talk after the new year as well.
Happy new year all!

On Dec 28, 2018, at 6:31 PM. Brad Lander                                 wrote:


  Thanks Annie and Stacey. Very glad to get these ... makes me excited for the new year.
  I'll review over the weekend, check in with CM Adams, and be in touch about next steps next
  week.
  Best wishes for a great new year to all of you.

  On Fri, Dec 28, 2018 at 6:06 PM Levers, Annie <ALevers       council.nyc.dov> wrote:




    Happy almost New Year. Attached here are two revised bill drafts for Just Cause. I'm sharing
    on behalf of CM Adams office to keep this moving as best I can (Stacey, copied here, has
    been out of the office — but of course, please keep this confidential for now until she's able to
    review). I haven't done a side-by-side comparison to Katchen's reclined version, but I think
    Malcom hit all of the critical revisions that we discussed with him on our phone call a few
    weeks back.



    I'll be in the office on Monday if there's anything critical missing you'd like to discuss.
    Otherwise. let me know how this looks to you — and Brad, let me know how I can help from
    here!



    Thanks and happy Friday,

    Annie
        Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 6 of 15




Re: [PWA] Labor Notes: Using "Just Cause" to Defend
Against Unfair Discipline
From:    David Cohen <dcohen@seiu3213j.org>
To:      Brad Lander
Cc:      Katchen Locke <klocke@seiu32bj.org>: Candis Tolliver <ctolliver@seiu32bj.org>; Rachel
         Goodman <rgoodman@council.nyc.gov>; "Levers, Anna" <alevers@council.nyc.gov>,
         Autumn Weintraub <aweintraub(Wseiu32bj.org>
Date:    Thu, 03 Jan 2019 07:27:39 -0500

Thanks Brad!
Plus Autumn too. I believe Katchen also spoke with Terri during the last few months.
We can add her name to our validators list for the campaign plan and build out the strategy together.
Talk to you soon!
David

On Jan 2, 2019 at 6:11 PM, Brad Lander                                 wrote.


  David et al,
  At Bob Master's New Year's Day party, I had a conversation with Terri Gerstein about just cause.
  She was very enthusiastic about it, and forwarded this e-mail to me today.
  I'm not sure what all the relationships are here, so I did not offer to send her drafts or loop her
  into the campaign more closely, but I get the sense she'd love to be part of the effort as we move
  along_
  B

         Forwarded message -----
  From: Terri Gerstein
  Date Tue, Jan 1, 2019 at 11:04 PM
  Subiect Fwd. [PWA] Labor Notes: Using "Just Cause" to Detend Against Unfair Discipline
  To:

  Dear Bradt
  It was good catching up today at Bob's. Apropos of our conversation, I received the below email
  just now, which I thought could be of interest.
  I think the just cause proposal is incredibly exciting: please let me know if I can be of any help.
  Best.
  Terri

  --------- Forwarded message -----
  From: David Newman
  Date. Tue, Jan 1. 2019 at 10:29 PM
  Subject. [PWA] Labor Notes. Using "Just Cause" to Defend Against Unfair Discipline
  To: Protecting Workers List Serve <priptectinb-workersgbooglegroups.com>



  For all union activists — including COSH staff who are in unions (or who
  ought to be in unions!):
     Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 7 of 15



The January 2019 issue of Labor Notes includes a very useful article by
labor attorney Robert M. Schwartz, summarizing some key points from the
second edition of his book Just Cause: A Union Guide to Winning
Discipline Cases (165 pages, $20, available from Labor Notes at
www.labornotes.orq).




Excerpts, including some paraphrases, follow:


The principle of "just cause" is the keystone of the collective bargaining
agreement. By imposing rigorous qualifications for discipline, the just-
cause standard protects everyone in the union.


A typical just-cause provision reads "No employee will be disciplined or
discharged except for just cause" or has similar wording.


Although a just-clause provision typically does not specify requirements,
arbitration settlements over the years have established accepted
requirements, including:
     •   Employers must publicize rules.
     •   Employers must enforce rules consistently.
     •   Employers must follow due process.
     •   Employers must treat employees alike.
     •   Employers must act on substantial and credible evidence.
     •   Employers must apply graduated penalties.
     •   Employers must consider mitigating and extenuating circumstances.


Just-cause protections marks a sharp dividing line between union and
nonunion or at-will workers. With few exceptions, employers may not
dismiss union workers unless they engage in egregious or repeated
misconduct.


On the other hand, employers can fire at-will employees for good cause or
for no cause
         Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 8 of 15




Re: Just Cause - Revised Bill Drafts
From:    Katchen Locke <klockeaseiu32bj.org>
To:      "Levers, Annie' <alevers@council.nyc.gov›; Brad Lander                    David
         Cohen <dcohen@seiu32bj.org>: Mia McDonald <mmcdonald©seiu32bj.org>: Autumn
         Weintraub <aweintraub@seiri32bj.org>
Cc:      "Goodman, Rachel" <rgoodman©council.nyc.gov>: "Yearwood, Stacey"
         <syearwoodecouncil.nyc.gov>
Date:    Sun, 30 Dec 2018 08.59.23 -0500

Thanks, everyone. Let us know when you have a few minutes to discuss.
Katchen


From: Levers, Annie <ALevers@councitnyc.gov>
Sent: Friday, December 28, 2018 6:06 PM
To: 'Brad Lander'; Katchen Locke; David Cohen; Mia McDonald; Autumn Weintraub
Cc: Goodman, Rachel; Yearwood, Stacey
Subject: Just Cause - Revised Bill Drafts

Hello!

Happy almost New Year. Attached here are two revised bill drafts for Just Cause. I'm sharing on
behalf of CM Adams office to keep this moving as best I can (Stacey, copied here, has been out of the
office — but of course, please keep this confidential for now until she's able to review). I haven't done a
side-by-side comparison to Katchen's redlined version, but I think Malcom hit all of the critical
revisions that we discussed with him on our phone call a few weeks back.

I'll be in the office on Monday if there's anything critical missing you'd like to discuss. Otherwise, let
me know how this looks to you — and Brad, let me know how I can help from here!

Thanks and happy Friday,
Annie




From: Butehorn, Malcom <MButehorngcouncil.nyc.gov>
Sent: Friday. December 28, 2018 5:49 PM
To: Yearwood, Stacey <SYearwood@council.nyc.gov>, Levers, Annie <ALevers@councitnyc.gov>
Subject: LS 8321 and LS 5994

Good evening, all -

Attached is the CM packet for fast food employee layoffs bill.



Malcom M. Butehorn, Esq.
Counsel
Committee on Civil Service and Labor
New York City Council
         Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 9 of 15




Re: Just Cause - Revised Bill Drafts
From:     David Cohen ‹dcohen@seiu321:Therg>
To:       Brad Lander
Cc:       Candis Tolliver <ctolliver@seiu32bj.org>: rgoodman©council.nyc.gov; "Levers, Anna"
          -ealevers@councitnyc.gov>
Date:     Sun, 30 Dec 2018 10:54:07 -0500

Looking forward and thanks again!

On Dec 30, 2018, at 9:49 AM, Brad Lander I                                  wrote:


  Adding back Annie (who can still be on these coordination-with-allies e-mails, even if she can't be
  point foi our office on them .-).
  Totally my bad for forgetting that Stacey is Adrienne's staffer, not a central staff-person. Should
  not have dropped her from the chain! They should of course be part of both the bill-draft-phone-
  call and the strategy-meeting.
  And yes. of course it also makes sense for you to talk with Adrienne and her team to check in
  Did not mean at all to imply you shouldn't have direct conversations with her, or that we neea to
  be part of all of them.
  Just that, as we all agree, will be good to get together with Adrienne & me & you guys & CPD &
  establish a sense of strategy/campaign team for the effort going forward.
  Looking forward.

  On Sun, Dec 30, 2018 at 9:33 AM David Cohen <DCotien@seiu32bi.org> wrote:
   Smaller group here.
   Didn't mean to imply meeting in silos. I wanted to check in with Adrienne because her team
   (Stacey) is in transition and I only had one conversation with her when we pitched the bill.
   Working together and especially pushing/campaigning together makes a lot of sense
   We have a strong team and plan that we look forward to coordinating with you on.
   Best,
   David

    On Dec 30 2018. at 9:17 AM, Brad Lander                                     wrote:


        Thanks David. I'm excited to be starting the new year looking forward to this campaign
        with you guys.
        I'm dropping Stacey Yearwood (central staffer, who helped with the bill-drafting) off this
        chain. We can keep working with her on the bill-drafting questions, but (unlike everyone
        else here) she's not a part of the strategy team to get this passed. And I've also added
        Rachel Goodman (my CoS), who will be running point in my office until we hire a new
        Policy Director. Fortunately Annie will still be able to work very closely with us on this in
        her new role, but she can't do the campaign coordination with allies.
        A couple thoughts:

             1. I'd like to ask that we do strategy cn this together, from one table, that includes
                FFJ, 32-BJ, CM Adams' office & my office, rather than in different silos.

                So I'd prefer, if you don't mind, that you don't do a separate meeting with
                Adrienne, but that instead we set up an in-person meeting for all of us, as early in
                the new year as we can, to map out the strategy together.
Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 10 of 15



        Nas (cc'd here) can get right to work scheduling this on Wednesday.

        So far, most of the discussion has been about the policy/substance/language
        (and obviously we'll still have a lot of that to do). But I think it would really help to
        take a step back together and map out timing & strategy for this campaign. It is
        likely to garner a lot of push-back, and therefore would benefit a lot from our
        being tightly coordinated.

     2. If Katchen wants to have a conversation about the substance/language/specifics
        of the new drafts, we can go ahead & do that by phone. For that conversation,
        we can include Stacey & whoever else Annie thinks would make sense. Plus also
        staff from CM Adams' office (and Adrienne herself, if she would like).

        Annie can work with Nas to get that scheduled separately.

        Of course, if you guys have fundamental issues that you feel need to be
        amended before the bills are even introduced, we should talk those through.

        But I don't think we should wait any longer, for the perfect draft, before we get
        together and map out the campaign strategy together. (I feel a little like we've let
        ourselves get delayed somewhat in setting strategy, by allowing the loops of
        drafting to set the timetable).

Does this make sense? That is: getting (a) a phone call on the table with lawyers to
discuss the new drafts, but at the same time (b) setting up a meeting with Adrienne & me
& you guys to map out campaign strategy & timeline?
If yes, Nas can start working on both on Wednesday.
Looking very forward to a great 2019 together. Happy New Year to all!
Brad

On Sun, Dec 30, 2018 at 9:08 AM David Cohen <DCohen@seiu32bi.orcp wrote:
 Adding Candis as well for follow up. Happy New Year all!

  On Dec 30, 2018, at 8:59 AM, Katchen Locke <klocke@seiu32bj.org> wrote:


    Thanks, everyone. Let us know when you have a few minutes to discuss.
    Katchen


    From: Levers, Annie <ALeversacouncil.nvc.00v>
    Sent: Friday, December 28, 2018 6:06 PM
    To: 'Brad Lander'; Katchen Locke; David Cohen; Mia McDonald; Autumn
    Weintraub
    Cc: Goodman, Rachel; Yearwood, Stacey
    Subject: Just Cause - Revised Bill Drafts


    Hello!



    Happy almost New Year. Attached here are two revised bill drafts for Just Cause.
    I'm sharing on behalf of CM Adams office to keep this moving as best I can
    (Stacey, copied here, has been out of the office — but of course, please keep this
    confidential for now until she's able to review). I haven't done a side-by-side
         Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 11 of 15




Re: Introducing "just-cause firing" bill on Wednesday (that
would make NYC's fast-food workers no longer "at will"
employees)
From:    Steven Greenhouse
To:      Brad Lander
Cc:      David Cohen <dcohen©seiu32bj.org>: "Gariballa, Nasra" <ngariballa@council.nyc.gov>; Mia
         McDonald <mmcdonald@seiu32bj erg>: "Morton, Genevieve" <gmorton©council.nyc gov>
Date:    Tue, 12 Feb 2019 15:57:47 -0500

Brac,

Thanks much. I'll be happy to talk at 5. I'm at 914-316-1255.

Best,

Steve


On Tue, Feb 12, 2019 at 3:46 PM Brad Lander                               wrote:
 That's greatl Thanks so much

  I could talk today between 5 - 6:30.

  David Cohen from SEIU 32BJ or Mia McDonald can connect you to some of the fast-food workers
  with compelling stories to tell, and to Hector.

  The report is here:
  htlps,//populardernocracy.orq/fired-on-a-whim

  And I will forward you the bills momentarily.

  Wonderful of course to have you tomorrow if you can make it, we'll have a few workers there too

  Thanks again,

  Brad

  On Tue. Feb 12, 2019 at 12:01 PM Steven Greenhouse                                         wrote:
   Brad,

    The Guardian gave me a green light to write about your just cause legislation. So I'm going to
    do it — although I'm not sure whether I'll go to the news conference.

    Are you free to talk today? What would be a good time? And whom else should I interview?
    Presumably Hector Figueroa. And anyone in particular at NELP or CPD (and how would I get
    their report)?

    Thanks,

    Steve
   Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 12 of 15




On Mon, Feb 11. 2019 at 5:27 PM Brad Lander                                   wrote
 Steven,

 Hope you are doing well in these ever-bizarre times. Thanks for your work as always (and
 especially amidst the teacher strikes & so much other grassroots activism)

 I'm doing something fun on Wednesday that I thought might interest you: Together with Fast
 Food Justice, SEIU 32-BJ. and Council Member Adrienne Adams. I am introducing two bills
 that would make it NYC law that fast-food workers could only be fired for a good reason
 ("just cause," with a process in place to make sure). In other words, they would no longer be
 "at will" employees, subject to firing tor no reason at all (and, therefore, at the mercy of their
 bosses in so many circumstances).

 The bills were inspired by the experiences of fast-food workers who are part of Fast Food
 Justice (several of whom will tell their stories of unfair firings at our press conference on
 Wednesday), as well as by this NYT Op-Ed, which got me thinking about whether New York
 City could pass such a law (which would make us the first place to do something like this,
 with Montana as something of an exception). As you know, when fast-food workers started
 the Fight for $15, their demand was "$15 and a union." The minimum wage increase got
 them to $15. The city's "Fast Food Empowerment Act" (which I co-sponsored with Julissa
 Ferreras in 2017) got them part of what a union provides: the opportunity to (voluntarily)
 deduct dues from their paychecks. This bill would help provide another critical protection
 that has otherwise been available only to union members: protection from unfair firing. and a
 system of protections around it.

 Hopefully, it will not only help to protect NYC's fast-food workers, but spark a broader
 conversation about job protections in the U.S.

 We've given the story to the Times as an exclusive (Pat McGeehan is doing it), which I think
 will run tonight or in the morning.

 But as such a veteran labor reporter with good reach across different spaces of journalism, I
 thought you might consider covering it somewhere.

 We're doing a press conference on Wednesday at 1 p.m. on the City Hall Steps, with some
 workers who have been unfairly fired, a new report from NELP/CPD, etc. Obviously you
 could report it without attending the press conference, but would be a good opportunity to
 talk to a lot of the relevant players at all once.

  Thanks for considering it, and of course feel free to call with any questions.

 Brad


 Brad Lander
        Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 13 of 15



<GMorton©council.nyc.qov>; David Cohen <DCohen@seiu32bi.orq>
Subject: RE: FINALs: bill drafts: just cause, layoff seniority

Hi Stacey,

Sorry for the delay! Absolutely, thanks for asking.

Mia

From: Yearwood, Stacey [mailto:SYearwoodAcouncil.nyc.qov]
Sent: Thursday, January 17, 2019 10:09 AM
To: Morton, Genevieve; Mia McDonald; David Cohen
Subject: FW: FINALs: bill drafts: just cause, layoff seniority

Good Morning Genna,
Council Member Adams would like to pre intro cosponsor CM Lander's bill. Please let me know what
you need to facilitate that.

Good Morning Mia and David,
CM Miller's office reached out as he met with Kyle Bragg. They are looking for a copy of the draft
legislation. Is it okay to send the attached at this point?

From: Levers, Annie <ALeversPcouncil.nyc.qov>
Sent: Thursday, January 17, 2019 9:57 AM
To: Yearwood, Stacey <SYearwoodgcouncil.nyc.00v>
Subject: FINALs: bill drafts: just cause, layoff seniority

Attached here!

From: Levers, Annie
Sent: Wednesday, January 16, 2019 2:43 PM
To: 'Katchen Locke' <klockea,seiu32bi.orq>
Cc: Yearwood, Stacey <SYearwood©council.nyc.gov>
Subject: FW: bill drafts: just cause, layoff seniority

How do these look, Katchen?

From: Butehorn, Malcom <MButehorn@council.nyc.gov>
Sent: Wednesday, January 16, 2019 2:12 PM
To: Levers, Annie <ALeversacouncil.nyc.qov>
Subject: RE: bill drafts: just cause, layoff seniority

Alrighty. Here you go.



Malcom M. Butehorn, Esq.
Counsel
Committee on Civil Service and Labor
New York City Council
250 Broadway, 14th Floor
        Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 14 of 15




RE: A few things
From:   "Dann, Naomi" <ndann@council.nyc.gov>
To:     David Cohen <dcohen@seiu32bj.org>
Cc:     Brad Lander                         Candis Tolliver <ctolliver©seiu32bj.org>; "Ehrman,
        Julia" <jehrrnan@council.nyc.gcv                                "Goodman,Rachel"
        <rgoodman@council.nyc.gov>; Katchen Locke <klocke@seiu32biorg>: Amy Sugimori
        <asugimori@seiu32bj.org>: Mia McDonald <mmcdonald@seiu32bj.org>
Date:   Thu, 15 Aug 2019 14:44-48 -0400

Ok, thanks for letting me know!

Best,
Naomi

From: David Cohen <DCohen@seiu32bj.org>
Sent: Thursday, August 15, 2019 2:43 PM
To: Dann, Naomi <NDann@council.nyc.gov>
Cc: Brad Lander IIMM                    andis Tolliver <CTolliver@seiu32bj.org>; Ehrman, Julia
<JEhrman@council.nyc.gov>;                               Goodman, Rachel
<RGoodman@council.nyc.gov>; Katchen Locke <klocke@seiu32bj.org>; Amy Sugimori
<ASugimori@seiu32bj.org>; Mia McDonald <MMcDonald@seiu32bj.org>
Subject: Re: A few things

I'm out this week. We will circle back next week. Sorry for the delay!

Best,
David

On Aug 15, 2019, at 2:40 PM. Dann, Naomi <NDannacouncitnycoov> wrote:

  Hi all — circling back to see if you had a chance to look back at this and if anyone would be
  available to hop on the phone before the end of the week?

  Many thanks!


  From: David Cohen <DCohengseiu32bi,oro>
  Sent: Friday, August 09, 2019 11:39 AM
  To: Dann, Naomi <NDann council.nyc.00v>
  Cc: Brad Lander                        Candis Tolliver <CTollivernseiu32bi.orq>; Ehrman,
  Julia <JEhrman@council.nycmov>;                                Goodman, Rachel
  <RGoodman@council.nycnov>; Katchen Locke <klockeaseiu32bi.orq>; Amy Sugimori
  <ASuoimorinseiu32bi.orq>; Mia McDonald <MMcDonaldAseiu32bi.orq>
  Subject: Re: A few things

  Plus Amy Sugimori, our director of policy and Mia from the uyc team. We will follow up
  next week.
        Case 1:21-cv-04801 Document 2-1 Filed 05/28/21 Page 15 of 15




RE: Just Cause - Revised Bill Drafts
From:    "Levers, Annie" <alevers@council.nyc.gov>
To:      "Goodman, Rachel" <rgoodman@council.nyc.gov>
Cc:      Katchen Locke <klocke@seiu32bj.org>: Brad Lander                      [.; David
         Cohen <dcohen@seiu32bj.org>, Mia McDonald <mmcdonald@seiu32bj.org>; Autumn
         Weintraub <aweintraub@seiu32bj.org>; "Yearwood, Stacey" <syearwood@council.nyc.gov>
Date:    Thu, 03 Jan 2019 09:45:27 -0500

Thanks. all! I'm sending now, but am just seeing that Malcom is out of the office until Monday. I'll try to
touch base with him first thing to get his sense of timeline - but that will definitely slow things down at
least a little, so let me know if this changes the strategy you'd like to take. (FWIW, I think it's worth
waiting for these modest changes even if that means a February intro date - just wanted to let you all
know ASAP).

From: Goodman, Rachel <RGoodman@council.nyc.gov>
Sent: Thursday, January 03, 2019 4:08 PM
To: Levers, Annie <Alevers@council.nyc.gov>
Cc: Katchen Locke <klocke@seiu32bj.org>; Brad Lander                    David Cohen
<DCohen@seiu32bj.org>; Mia McDonald <MMcDonald@seiu32bj.org>; Autumn Weintraub
<AWeintraub@seiu32bj.org>; Yearwood, Stacey <SYearwood@council.nyc.gov>
Subject: Re: Just Cause - Revised Bill Drafts

Brad confirms that this is fine! Annie, thanks for sending all these changes to Malcolm.

Sent from my iPhone

On Jan 3, 2019, at 1:45 PM, Levers, Annie <ALeversAcouncil.nyc.qov> wrote:

  Looks good to me! Thanks, Katchen. Brad, if you're happy with this language, 111 send along the
  full list of change requests to Malcom and keep y'all posted on what he says.

  From: Katchen Locke <klockegseiu32bj.org>
  Sent: Thursday, January 03, 2019 1:41PM
  To: Levers, Annie <ALeversAcouncil.nvc.gov>; 'Brad Lander'               ; David
  Cohen <DCohengseiu32bj orq>; Mia McDonald <MMcDonald@seiu32borq>; Autumn
  Weintraub <AWeintraub seiu32bj.orq>
  Cc: Goodman, Rachel <RGoodmanacouncil.nyc.gov>; Yearwood, Stacey
  <SYearwoodacouncil.nyc.goy>
  Subject: RE: Just Cause - Revised Bill Drafts

  Per our discussion, here is one possible way to deal with the progressive discipline issue:


  Progressive discipline. The term "progressive discipline" means a disciplinary system that

  provides a graduated range of reasonable responses to a fast food employee's failure to
